Citation Nr: 1036282	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-00 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
service-connected lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for a 
service-connected psychiatric disability.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1992 to April 1992 
and from December 2001 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction has since been 
transferred to the RO in St. Petersburg, Florida.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims held that a claim for a 
total disability rating based on unemployability (TDIU) is part 
of an increased rating claim when such a claim is raised by the 
record.  In the instant case, the Veteran reports unemployment 
since his involvement in a fall during active duty, which 
resulted in his service-connected lumbar spine and psychiatric 
disabilities, addressed in the instant appeal, as well as his 
service-connected seizure disorder, not addressed in the instant 
appeal.  However, no determination as to how the Veteran's 
service-connected disabilities affect his employability has been 
made.  Thus, the issue of entitlement to a TDIU has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, it is referred to the 
AOJ for appropriate action.

The issue of entitlement to service connection for a left 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not shown to be 
productive of severe limitation of motion.

2.  The Veteran's lumbar spine disability is not shown to be 
productive of incapacitating episodes lasting at least 4 weeks 
but less than 6 weeks. 

3.  The Veteran's lumbar spine disability has not resulted in 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar spine.

4.  The Veteran has been service-connected for the only 
neurological manifestation of his lumbar spine disability, 
radiculopathy of the lower left extremity, and the evidence of 
record does not reflect that it is more than mildly disabling (as 
reflected by the currently assigned evaluation).

5.  The evidence of record reflects that the Veteran's service-
connected acquired psychiatric disability causes occupational and 
social impairment with occasional decreases in work efficiency 
and intermittent periods of inability to perform occupational 
tasks; however, his psychiatric disability is not productive of 
occupational and social impairment with reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A & 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5243 (2009); 38 C.F.R. § 4.71a Diagnostic Codes 
5292, 5293 (2003).

2.  The criteria for a disability rating of 30 percent for a 
psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9424 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to 
respect establishing entitlement to benefits, and a duty to 
assist with development of evidence under 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159(b).  Here, however, the Board notes that 
the Veteran's claims for higher ratings arise from his 
disagreement with the initial evaluations assigned following the 
grant of service connection.  Courts have held that in these 
circumstances, once notice has been satisfied in conjunction with 
the grant of service connection, additional notice is not 
required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As notice with regard to the Veteran's initial service 
connection claims was satisfied by a letter issued in September 
2003, the instant appeal may be adjudicated without remand for 
further notification.

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issues on 
appeal has been obtained.  The Veteran's service treatment 
records have been obtained (which are relevant to the instant 
increased rating claims because they reflect the history of the 
Veteran's psychiatric and lower back disabilities), as well as 
the Veteran's private and VA treatment records, and the Veteran 
has not identified any pertinent, available records that have not 
been obtained.  The Veteran was also provided with several 
appropriate VA examinations during the instant rating period, and 
he was offered the opportunity to testify at a hearing before the 
Board, but he declined.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required. 




Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized.  See 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  See 38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  See 38 C.F.R. § 
4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern, although 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Lower Back Disability

The Veteran's service-connected lower back disability is 
currently rated 20 percent disabling.  After filing his initial 
service connection claim in July 2003, the Veteran was awarded 
service connection and assigned a disability evaluation pursuant 
to Diagnostic Code 5243 for intervertebral disc syndrome, based 
on the regulations in effect at the time the rating decision was 
issued.  However, the Board finds that because the Veteran filed 
his claim before the effective date of the revisions to the 
rating criteria regarding spinal disabilities, the Board should 
consider both the rating criteria in effect when the Veteran 
filed his claim and the revised regulations.

In that regard, the Diagnostic Code 5293 outlined the rating 
criteria for intervertebral disc syndrome in effect at the time 
the Veteran's claim was filed.  Diagnostic Code 5293 provides 
that preoperative or postoperative intervertebral disc syndrome 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Thus, 
intervertebral disc syndrome warranted a 10 percent disability 
rating when there were incapacitating episodes having a total 
duration of at least one week but less than two weeks during the 
past 12 months; a 20 percent rating when there were 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months; a 40 
percent rating when there were incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The schedule does not 
provide for an evaluation higher than 60 percent.

For purposes of evaluations under the spinal disability rating 
criteria, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating criteria 
of the most appropriate orthopedic diagnostic code or codes; 
neurologic disabilities are evaluated separately using the rating 
criteria for the most appropriate neurologic diagnostic code or 
codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) 
(2003).

Impairment of the sciatic nerve is addressed under Diagnostic 
Code 8520.  Under this code, in effect throughout the appeal 
period, complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion of 
knee weakened or (very rarely) lost is assigned an 80 percent 
rating. Incomplete paralysis that is mild is assigned a 10 
percent rating. Moderate incomplete paralysis is assigned a 20 
percent rating, moderately severe incomplete paralysis is 
assigned a 40 percent rating, and severe, incomplete paralysis of 
the sciatic nerve, with marked muscle atrophy is assigned a 60 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).

Orthopedic considerations of the Veteran's disability are 
contemplated under Diagnostic Code 5292 for limitation of motion 
of the lumbar spine which was in effect prior to September 26, 
2003.  This provided for a 10 percent evaluation for slight 
limitation of motion of the lumbar spine, a 20 percent evaluation 
for moderate limitation of motion of the lumbar spine, and a 40 
percent evaluation when limitation of motion was severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  This amendment to 38 C.F.R. § 4.71a 
changed the Diagnostic Codes for spine disorders to 5235 through 
5243.  38 C.F.R. § 4.71a (2006).  Spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  (As indicated above, at that time, VA reiterated the 
September 2002 changes to Diagnostic Code 5293 for intervertebral 
disc syndrome, although re-numbered as Diagnostic Code 5243.) 

The amended rating criteria now define normal range of motion for 
the various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexions 
are zero to 30 degrees, and left and right lateral rotations are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each component of spinal motion are 
the maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2008).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, the revised rating criteria 
provide a 100 percent rating for unfavorable ankylosis of the 
entire spine; and a 50 percent rating for unfavorable ankylosis 
of the entire thoracolumbar spine.  The criteria for a 40 percent 
rating are forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2008).

The fact that the revised criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations based 
on pain alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurological sections of the rating schedule.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003); see also 38 C.F.R. § 4.124a Diagnostic 
Code 8520, outlined above.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (5) (2009).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.

In evaluating the Veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. §§ 
4.40 and 4.45 (2009); see DeLuca v. Brown, 8 Vet. App. 202 
(1995). Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and must 
be manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2009).  A 
part that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, factors 
to be evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (2009).

The relevant evidence of record reflects the Veteran's frequent 
reports of lower back pain and that he has received epidural 
steroid injections and lysis of scar tissue resulting from his 
prior back surgery to make his injections more effective.  
However, the evidence does not reflect that the Veteran has ever 
been prescribed bed rest to treat his lower back condition.  

The Veteran's lumbar ranges of motion have been assessed during 
the two VA spinal examinations afforded to the Veteran during the 
pendency of his appeal and during one private treatment 
assessment of record.  A September 2003 private treatment record 
reflects that the Veteran demonstrated decreased lumbar flexion, 
with pain increasing on flexion with tenderness on palpation to 
his lumbar spine.  During his examination conducted in February 
2004, the Veteran demonstrated lumbar range of motion from 0 
degrees of extension to 45 degrees of flexion, with the Veteran 
reporting tenderness in the lumbar paraspinal muscles.  During 
his November 2008 VA examination, the Veteran demonstrated 
forward flexion to 60 degrees (recorded as erect forward flexion, 
with seated forward flexion to 90 degrees), extension from 0 to 
10 degrees, right and left lateral flexion from 0 to 20 degrees, 
and right and left lateral rotation from 0 to 40 degrees, with no 
pain noted on range of motion testing.  

The only evidence reflecting any neurological impairment related 
to the Veteran's service-connected lumbar spine disability is an 
impairment to his left lower extremity, variously referred to as 
sciatica or radiculopathy of the left lower extremity.  This 
impairment has been reported by the Veteran and diagnosed in his 
private treatment records.  During the pendency of this appeal, 
the Veteran was service-connected for this disability (effective 
throughout the rating period), and his radiculopathy has been 
rated as 10 percent disabling based on evidence of mild 
impairment.  The Board notes, however, that the Veteran was not 
diagnosed with any neurological disorders related to his lumbar 
spine disability at either his February 2004 or November 2008 VA 
examinations.  The 2004 examiner noted very active reflexes of 
the Veteran's ankles and knees and the 2008 examiner noted no 
objective evidence of any radiculopathy, stating that all sensory 
testing revealed normal results.

Turning first to the an analysis of whether the Veteran is 
entitled to an increased rating based on the regulations in 
effect at the time the Veteran filed his claim, the Board 
determines that an increased rating cannot be awarded based on 
evidence of incapacitating episodes of the Veteran's lower back 
disability, as the evidence of record fails to reflect that the 
Veteran has been prescribed bed rest to treat his lumbar spine 
disability.  Moreover, the Veteran denied any such history during 
his 2008 VA examination.  Pursuant to the rating criteria in 
effect at the time the Veteran filed his claim, he may also be 
entitled to an increased rating based on the severity of the 
orthopedic and neurological manifestations of this lumbar spine 
disability.  However, the Board does not find that the Veteran's 
ranges of motion recorded during the instant rating period are 
reflective of severe limitation of motion, as the Veteran has 
demonstrated at least 45 degrees of forward flexion (a range of 
motion finding recorded in 2004, at which time the examiner 
characterized the Veteran's limitation of motion as moderately 
severe).

Furthermore, the evidence does not reflect that the Veteran 
should be awarded an increased rating based on the neurological 
manifestations of his lumbar spine disability.  The evidence of 
record does not reflect that the only neurological abnormality 
related to the Veteran's lumbar spine disability, radiculopathy 
of the lower left extremity, can be characterized as more than 
mild in severity.  Pursuant to Diagnostic Code 8520, the next 
higher rating of 20 percent rating is assigned based on evidence 
of moderate incomplete paralysis of the sciatic nerve.  As the 
Veteran was not diagnosed with any radiculopathy at either of his 
VA examinations, both of which note normal results of the 
Veteran's sensory testing, the Board concludes that the evidence 
of record fails to reflect that the Veteran's radiculopathy is 
productive of moderate incomplete paralysis of his sciatic nerve.  
Thus, an increased rating based on the neurological 
manifestations of the Veteran's lower back disability is not 
warranted.

Turning next to the revised rating criteria applicable to the 
Veteran's lumbar spine disability, the Board again notes that the 
evidence of record fails to reflect that the Veteran has been 
prescribed bed rest to treat his back disability; accordingly, an 
increased rating based on evidence of incapacitating episodes of 
the Veteran's lower back disability is not warranted.  Regarding 
the orthopedic manifestations of the Veteran's lumbar spine, the 
evidence of record fails to reflect that the Veteran has 
demonstrated forward flexion of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Thus, a rating in 
excess of 20 percent based on the orthopedic manifestations of 
the Veteran's lumbar spine disability is not warranted.  
Furthermore, as discussed above, the evidence of record does not 
reflect that the Veteran should be awarded an increased rating 
based on the neurological manifestations of his lumbar spine 
disability, as the only neurological manifestation of record is 
the radiculopathy of the lower left extremity, and the evidence 
does not reflect that the Veteran's radiculopathy can be 
categorized as more than mild paralysis of the sciatic nerve.  

With regard to the Deluca provisions allowing increased ratings 
based on evidence of functional loss, the Board notes that during 
his 2008 VA examination, the Veteran reported that he experiences 
daily flare-ups of his back pain after extended periods of  
walking or riding in a car, although he reported that he is 
independent in his activities of daily living.  On repetitive 
motion testing, the Veteran did not evidence any additional pain 
on motion, spasms, weakness, tenderness, warmth, redness, or 
edema.  The examiner further noted that any additional limitation 
of function due to flare-ups could not be calculated without 
resorting to mere speculation.    The Board acknowledges the 
Veteran's reports of increased pain during flare-ups of his 
lumbar spine disability; however, given the Veteran's entire 
disability picture, including his forward flexion recorded as at 
least 60 degrees during his most recent VA examination and his 
reports that he is able to independently conduct his activities 
of daily living, the Board does not find that the Veteran should 
be awarded an increased rating based on functional loss.

The Board specifically acknowledges its consideration of the 
evidence of the lay evidence of record when adjudicating this 
claim, including the Veteran's reports of the severity of his 
back pain, his daily flare-ups, and the effect of his back pain 
on his daily activities.  The Board further acknowledges that the 
Veteran is competent to report these symptoms, and the Board 
finds the Veteran's reports to be credible.  See Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994) (a lay person is competent to 
report symptoms based on personal observation when no special 
knowledge or training is required).  However, given the objective 
evidence of record, including range of motion findings, 
prescribed treatment for his lumbar spine disability, and the 
results of neurological testing, a basis for awarding a rating in 
excess of 20 percent has not been presented.

Psychiatric Disability

The Veteran contends that the current severity of his service-
connected psychiatric disability entitles him to a disability 
evaluation in excess of 10 percent.

Regarding the rating criteria for psychiatric disabilities, a 10 
percent rating is assigned when a psychiatric disability causes 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or 
when symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9424.

A 30 percent rating is assigned when a psychiatric disability 
causes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  Id.

A 50 percent rating is assigned when a psychiatric disability 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term memory 
(e.g., retention of only  highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

Private treatment records spanning the year prior to the date the 
Veteran submitted the instant claim include September 2002 
assessments reflecting  that the Veteran was alert and fully 
oriented with his mood assessed as depressed in one instance and 
improved in a second instance.  The Veteran also denied any 
current suicidal or homicidal ideation and evidenced no auditory 
or visual hallucinations or delusions.  The Veteran was assessed 
as demonstrating good insight and intact judgment, and he was 
assigned a Global Assessment of Functioning (GAF) score of 55.  
In November 2002, the Veteran's mood was assessed as improved and 
stable, with no suicidal or homicidal ideation reported or any 
psychotic symptoms demonstrated.   In December 2002, the Veteran 
was assessed as appearing anxious and depressed due to his 
financial hardships; however, he demonstrated no psychotic 
features.  

In January and February 2003, the Veteran was noted to be alert 
and fully oriented with intact judgment and demonstrating no 
suicidal ideation or psychotic symptoms.  In March 2003, the 
Veteran was noted to be upset after recently experiencing a 
seizure (the Veteran is service-connected for a seizure 
disorder); however, on mental status examination, the Veteran was 
alert, with no current suicidal or homicidal ideation or 
psychotic symptoms,  Furthermore, the Veteran demonstrated goal-
directed thought processes and adequate judgment.  In April 2003, 
the Veteran was noted to be troubled and preoccupied with his 
unemployment.  On mental status examination, the Veteran was 
fully-oriented and alert with a strained and tense affect, but no 
suicidal or homicidal ideations, hallucinations, or delusions.  
The Veteran also demonstrated goal-directed thought processes and 
adequate judgment.  In July 2003, the Veteran was again noted to 
have no suicidal or homicidal ideations, hallucinations, or 
delusions.  

The Veteran was afforded a VA mental disorders examination in 
March 2004, during which the Veteran reported experiencing 
irritability and depression.  The Veteran also denied 
experiencing any current suicidal ideation or hallucinations, and 
the examiner noted that the Veteran was calm and cooperative, 
with logical, goal-oriented speech of normal rate and rhythm.  
The examiner assigned a GAF score of 60.

A February 2005 VA treatment record reflects the Veteran's report 
that his depression was controlled by his prescription anti-
depressant medication and that he was separated from his wife at 
the time of the treatment.  The treating medical provider noted 
that the Veteran had no suicidal or homicidal ideation or any 
auditory or visual hallucinations.  

In October 2005, the Veteran submitted a statement in which he 
reported experiencing depression and insomnia.

An April 2008 VA treatment record reflects that the Veteran was 
assessed as alert and oriented to time and place, with a fairly 
calm, mildly dysthymic, and reactive mood.  The Veteran's thought 
processes were noted to be goal-directed, and the Veteran 
evidenced no abnormalities of his thought content, including 
auditory or visual hallucinations or suicidal or homicidal 
ideations, with his judgment and insight both assessed as fair.  
The treating medical professional assigned a GAF score of 60.  

The Veteran was afforded a second VA examination in November 
2008, during which he reported experiencing depression due to his 
physical and personal problems, including his back pain and 
related unemployment, his financial problems, and his failed 
prior marriage and strained current marriage.  The examiner noted 
that the Veteran demonstrated no impairment in his thought 
processes or communication and that the Veteran appeared well-
groomed, friendly, and cooperative.  The examiner also noted that 
the Veteran appeared depressed and irritable with full and 
congruent affect and that the Veteran denied any suicidal or 
homicidal ideations, hallucinations, delusions.  The Veteran's 
attention, memory, and judgment were also noted to be within 
normal limits.  The examiner noted a GAF score in relation to the 
Veteran's service-connected chronic adjustment disorder with 
depressed mood of 75 (noting a different GAF score with regard to 
the Veteran's nonservice-connected  psychiatric disorders).  

After reviewing all of the evidence of record, the Board 
concludes that the Veteran's psychiatric disability picture is 
more accurately reflected by a 30 percent disability evaluation.  
The Veteran's mood has been assessed as depressed, irritable, and 
mildly dysthymic, and he has reported chronic sleep impairment 
related to his psychiatric disability.  The Veteran has also 
reported impaired social relationships, including a failed 
marriage and a strained current marriage.  Moreover, the GAF 
scores of record, which include scores of 55 and 60, are 
indicative of a psychiatric disability that is more than 10 
percent disabling.

However, the Board does not find that a rating in excess of 30 
percent is warranted based on the evidence of record.  The 
Veteran's mental status examinations have been largely normal, 
with no noted impairment of his memory, speech, thought content, 
thought processes, judgment, or insight.  The Veteran has also 
consistently denied having any suicidal or homicidal ideations, 
and he has not reported experiencing any panic attacks.  
Moreover, at his most recent examination, the examiner assigned a 
GAF score of 75 in conjunction with the Veteran's service-
connected psychiatric disability, indicating that any more severe 
psychiatric symptoms that would warrant a lower GAF score were 
attributable to two nonservice-connected psychiatric 
disabilities.  

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating this claim, including the 
Veteran's reported psychiatric symptomatology.  Indeed, the 
Veteran's reported symptomatology, including his chronic sleep 
impairment, were considered by the Board when awarding his 
increased rating.  However, the objective evidence of record, 
including the results of the numerous mental status examinations 
of record, fails to reflect a basis for awarding a rating in 
excess of 30 percent.  

Extraschedular Consideration

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's lower back and psychiatric disability increased rating 
claims.   The threshold factor for extraschedular consideration 
is a finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disabilities at issue are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extraschedular consideration is required.  See VAOGCPREC 6-
1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  
Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology and provides for additional 
or more severe symptoms with regard to both disabilities than is 
currently shown by the evidence; thus, the Veteran's psychiatric 
and lower back disability pictures are contemplated by the rating 
schedule, and the assigned schedular evaluations are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

A disability rating in excess of 20 percent for a service-
connected lower back disability is denied.

A disability rating of 30 percent for a service-connected 
psychiatric disability is granted.


REMAND

The Board finds that further evidentiary development is warranted 
before the Veteran's service connection claim for a left shoulder 
disorder may be adjudicated on its merits.

The Veteran has had two periods of active service, the first from 
January 1992 to April 1992, and the second from December 2001 to 
March 2002.  

The Veteran reports having several left shoulder surgeries, one 
before his first period of service and two between his two 
periods of service.  However, the Veteran also contends that he 
reinjured his left shoulder during his second period of duty.  
The evidence of record reflects that the Veteran did not seek 
treatment for any left shoulder problems during his first period 
of service, nor were any left shoulder abnormalities noted on his 
separation from that period of active duty.   The evidence also 
does not reflect, nor does the Veteran contend, that he reinjured 
or aggravated his left shoulder condition during a period of 
active duty for training (ACDUTRA) or inactive duty for training 
(INACDUTRA).  

Regarding the Veteran's contention that he reinjured, and 
therefore permanently aggravated, his left shoulder during his 
second period of active duty, the record does not reflect that a 
physical examination was conducted prior to the Veteran's 
entrance into his second period of active duty.  However, the 
evidence does reflect assessments of his left shoulder condition 
conducted in May and June 2001, relatively soon before his 
entrance into active service in December 2001.   These May and 
June 2001 records reflect that the Veteran's left shoulder 
condition was assessed as impingement syndrome with mild shoulder 
instability.  

The record further reflects that the Veteran sought treatment for 
his left shoulder in March 2002, during the end of his second 
period of active service, at which time he was diagnosed left 
shoulder cuff tendonitis and recurrent anterior GH instability.  
That same month, the Veteran was also issued a physical profile 
restricting him from lifting more than 10 pounds with his left 
arm, overhead lifting with his left arm, prolonged overhead use 
of his left arm, and performing pushups or pull-ups.  

Although the record includes an administrative decision that the 
Veteran's shoulder disability was not aggravated by his 2001/2002 
service, a medical opinion on that question is more appropriate 
for purposes of determining entitlement to VA benefits.  

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
from November 2008 to the present.

2.  Schedule the Veteran for an appropriate 
VA examination to determine whether any 
currently-diagnosed left shoulder disorder 
underwent a permanent increase in severity 
during the period of service from December 
2001 to March 2002, and if so, whether or not 
that increase in severity represented a 
natural progression of the condition.  

The examiner should be provided with a copy 
of the Veteran's claims file.  

A complete rationale for any opinion 
expressed also  should be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so be 
included.  

3.  Thereafter, the evidence should be 
reviewed, and the claim re-adjudicated.  If 
the claim remains denied, the Veteran should 
be provided a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


